Citation Nr: 0334112	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a jaw 
disability.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
gliosis of the left tempero-occipital region claimed as 
a residual of a brain injury.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  

4.	Entitlement to service connection for a low back 
disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1976 to July 1978.  
The veteran's claims for service connection for disabilities 
of the jaw, right ankle, and back were denied by the RO in an 
unappealed rating decision in December 1991.  

Entitlement to service connection for chronic gliosis of the 
left tempero-occipital region was denied in an April 1999.  
In June 1999, the veteran's spouse wrote a letter to her 
senator expressing disagreement with the rating decision.  
The senator forwarded this letter to the RO in August 1999.  
The RO advised the senator that the communication could not 
be accepted as a notice of disagreement because it was not 
from the veteran or his representative.  See 38 C.F.R. 
§ 20.301 (2003).  Additional communications were received 
from the veteran's spouse through her senator in December 
1999.  No further communications were received until June 
2000, when the veteran's representative requested that the RO 
adjudicate the claims currently on appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the RO that 
denied the benefits now on appeal.  

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a brain injury, whether new and 
material evidence has been submitted to reopen a claim for 
secondary service connection for a right knee disability, as 
well as the issues of entitlement to secondary service 
connection for a low back disorder will be discussed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a jaw 
disability was previously denied by the RO in unappealed 
rating decisions of December 1991.  

2.  The evidence received since the December 1991 rating 
decision denying service connection for a jaw disability is 
new and material and need s to be considered to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

The additional evidence received since the unappealed rating 
decision of December 1991 that denied service connection for 
a jaw disability is new and material: the veteran's claim for 
service connection for this disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2003).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal regarding the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a jaw disability, further assistance is 
unnecessary to aid the appellant in substantiating this 
aspect of his appeal.  

In regard to applications to reopen finally denied claims 
filed prior to August 29, 2001, "new" evidence, is defined 
as evidence not previously submitted, and which is not 
cumulative or redundant, and material evidence is that which 
is probative and by itself, or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service.  
38 C.F.R. § 3.303(d) (2003).  

The evidence of record at the time of the December 1991 
rating action that previously denied service connection for a 
jaw disability may be briefly summarized.  The veteran's 
service medical records, including his April 1978 examination 
prior to service discharge, make no reference to any 
complaints, findings, or diagnosis indicative of a jaw 
disability. The service medical records do reflect treatment 
for hepatitis which included the use of Compazene to control 
nausea.  It was also noted in subsequent service medical 
records that the veteran was allergic to Compazine.   
 
During an October 1991 VA examination, the veteran stated 
that, during service, he was given Compazene suppositories 
for the treatment of hepatitis and developed a resultant 
severe dystonic reaction which caused a dislocation of his 
jaw and numbness in the right ear.  He had had no jaw trouble 
thereafter until his right temperomandibular joint had 
recently dislocated and had become painful.   Toward the end 
of this episode, he began to experience occasional numbness 
in the right ear.  An evaluation of the veteran's head, ears, 
eyes, nose and throat was conducted during the examination 
and was unremarkable. The impressions on the examination 
included history of dystonic reaction with residual 
temperomandibular dysfunction.  

The evidence that has been associated with the claims folder 
since the December 1991 rating action that denied service 
connection for jaw disability includes VA clinical records 
showing occasional treatment beginning in the mid 1990s for 
complaints of recurrent temperomandibular joint dislocations 
since taking Compazine in the 1970s.  Evaluation conducted in 
August 1996 showed the temperomandibular joints to be in 
position with bilateral clicking with the mouth wide open.  
The impression was recurrent temperomandibular joint 
dislocation.   

The basis for the RO's denial of service connection for a  
jaw disability in December 1991 was, essentially, that no 
pathology involving the veteran's jaw was demonstrated during 
service or on a 1991 VA examination.  Since the December 1991 
unappealed rating decision the evidence associated with the 
claims folder includes medical records showing treatment for 
diagnosed recurrent temperomandibular joint dislocations and 
clicking in this joint has been noted clinically.  Such 
evidence is new and not cumulative of evidence previously 
considered.  It is alos probative of the claim.  The evidence 
before the RO in 1991 included no objective clinical evidence 
of any jaw pathology and hence this recently received 
evidence demonstrating the existence of jaw pathology is 
material and of sufficient significance that it must be 
considered to fairly decide the merits of the claim.  

In view of the above, it is apparent that new and material 
evidence has been submitted to reopen the veteran's 
previously denied claim for service connection for a jaw 
disability.  



ORDER

New and material evidence having been submitted the veteran's 
application to reopen his claim for service connection for a 
jaw disability is granted.  



REMAND

The VCAA requires that VA specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).

The RO has not provided the veteran with the specific notice 
required by § 5103(a).  


Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to the claim for service connection for a jaw 
disability, the record contains a diagnosis of a current 
disability, and the August 1996 treatment record provides 
competent evidence that the current disability could be 
related to Compazine.  The veteran has also contended that 
his current jaw disability developed during service as a 
result of a dystonic reaction due to the use of medication in 
service.  Therefore, a VA examination in order to determine 
the nature and etiology of his jaw disability is warranted.  

In view of the above and in order to ensure full compliance 
with due process requirements, this case is again remanded to 
the RO for the following actions:  


The RO should provide the veteran with 
notification of the provisions of the 
VCAA and the implications of this 
legislation for his current claims.  

The veteran should be afforded a dental 
or orthopedic examination to determine 
the etiology of his jaw disability.  The 
claims folder must be made available to 
the examining physician and the physician 
should state that he/she has reviewed the 
claims folder in the report of 
examination or in an addendum to the 
examination report. 

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
a current jaw disability is due to a 
disease or injury in service, including 
Compazine used to treat hepatitis in 
service.  The examiner should provide a 
rationale for the opinion.  

3.  Then the RO should again adjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted, the 
veteran should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration if 
otherwise appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
evidence and to insure that the veteran receives due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



